DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-23 are pending in this application.

Election/Restrictions
Applicant's election without traverse of claims 21-23 in the reply filed on 2/8/21 is acknowledged.  

Claims1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.

Drawings 

The drawings are objected to because Figures 4, 8 and 7 contain multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected or label the figures using different figure numbers for each figure (e.g. Fig. 4A, Fig. 4B, Fig 4C, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 


CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22 and 23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellerman US 5799414 (herein after Kellerman).

Regarding claim 21, Kellerman discloses a method of correcting foot striking comprising: 

a) providing a shoe insole system comprising an insole (Abstract, Col 1, lines 16-19) comprising: a forefoot portion (as seen in annotated Figures 1 and 19)  comprising a forefoot pad having a forefoot pad thickness (as seen in annotated figure 19); a heel portion (as seen in annotated Figure 1) comprising a heel pad having a heel pad thickness (10, 12, 14, as seen in annotated Figure 1); wherein the forefoot pad thickness is substantially thicker than the heel pad thickness (as seen in Figures 1 and 19, Col 2, lines 49-67 and Col 3, lines 1-7 – the insole of Kellerman allows the wearer to locate pads where needed and as needed to any region of the foot to contain elevated and/or relieved areas anywhere on the insole to form an orthotic-like device. By trial and error placement of pads of varying thickness on the bottom surface, letting comfort or discomfort be the guide, the user can create a customized therapeutic device capable of relieving pain and stress and capable of biomechanically correcting or alleviating misaligned conditions in the patient's foot); a forefoot riser (Col 3, lines 13-15) coupled to the forefoot portion of the insole (as shown in annotated Figure 19);

 b) inserting the insole into a shoe (Abstract, as best seen in Figure 6 – the insole being capable of being placed in a shoe); 

c) ambulating in said shoe (Col 2, lines 49-67 and Col 3, lines 1-7); 

Page 4 of 5d) removing the insole and attaching a first forefoot riser to the forefoot portion of the insole (Abstract) to produce a first increased thickness insole having an increased thickness of the forefoot portion of the insole (Col 2, lines 49-67 and Col 3, lines 1-7, as seen in annotated Figure 19);

e) inserting the first increased thickness insole into said shoe (Abstract, Col 4, line 1); and 

f) ambulating with a forefoot strike (Col 2, lines 49-67).  

[AltContent: textbox (Insole)][AltContent: textbox (Heel portion)][AltContent: ]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Forefoot pad having a thickness.)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    370
    665
    media_image1.png
    Greyscale
       
[AltContent: ][AltContent: textbox (Forefoot portion of the insole with padding.)]                                                                
    PNG
    media_image2.png
    171
    362
    media_image2.png
    Greyscale



However, Kellerman does not specifically disclose wherein the forefoot pad thickness is at least 50% thicker than the heel pad.
Kellerman is analogous art to the claimed invention as it relates to adjustable insoles and methods of adding pads to regions of the insole to customize the insole and allow for the added pads in the forefront the capability of inducing positive forefoot striking.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have created the forefoot pads being significantly thicker, specifically at least 50% thicker, than the unpadded insole in the heel region in order to form to adjust and raise the forefoot region and correct the wearers gait and posture and help improve forefoot striking.  The degree of the pad thickness is relative to the need of degree of correction required.  Kellermans ability to modify the insole and adjust the degree of pad thickness by adding one or multiple layers of pads as is taught by Kellerman’s customizable layered Velcro pads in any region of the foot, the wearer would be capable of adjusting the forefoot pad to be 50% thicker when required.

Regarding claim 22, the modified method of correcting foot striking of the combined references discloses the method of correcting foot striking comprising: 

g) removing the first forefoot riser from the first increased thickness insole (Col 2, lines 49-67, as best seen Figures 1, 6 and 19 of Kellerman); 

h) attaching a second forefoot riser having a greater thickness than the first forefoot riser to produce a second increased thickness insole (10, 12, 14, as seen in annotated Figure 1, 19 of Kellerman -the custom-configured orthotic can be shaped to provide only a fraction of the correction initially and the pads can be increased or decreased in thickness and/or location to provide gradual and more comfortable correction);

i) inserting the second increased thickness insole into said shoe (10, 12, 14, as seen in annotated Figure 1, 6 and 19 of Kellerman); and 

j) ambulating with a forefoot strike (Col 2, lines 49-67 of Kellerman).  

Regarding claim 23, the modified method of correcting foot striking of the combined references discloses comprising: 

g) attaching a second forefoot riser to the first forefoot riser to produce a second increased thickness insole (10, 12, 14, as seen in annotated Figure 1, 6 and 19 of Kellerman - The custom-configured orthotic can be shaped to provide only a fraction of the correction initially and the pads can be increased or decreased in thickness and/or location to provide gradual and more comfortable correction); 

i) inserting the second increased thickness insole into said shoe (as best seen in Figures 1, 6 and 19 of Kellerman); and 

j) ambulating with a forefoot strike (Col 2, lines 49-67 and Col 3, lines 1-7 of Kellerman).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732